3:19-MJ-00578-MMS

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
peter_burno@icloud.com THAT IS STORED | Case No. 3:19-MJ-00578-MMS
AT PREMISES CONTROLLED BY APPLE,
-INC

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Jared Lonborg, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. Imake this affidavit in support of an application for a search warrant under 18 U.S.C. §§
2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple Inc. (hereafter “Apple”) to disclose
to the government records and other information, including the contents of communications,
associated with Apple ID peter_burno@icloud.com (hereinafter the “SUBJECT ACCOUNT”)
that is stored at premises owned, maintained, controlled, or operated by Apple, a company
headquartered at 1 Infinite Loop, Cuptertino, California. The information to be disclosed by
Apple and searched by the government is described in the following paragraphs and in
Attachments A and B.

2. Iama United States Postal Inspector, assigned to investigate the unlawful transportation

of contraband, including Title 21 controlled substances, through the United States Mail.

Page 1 of 26
NOV 27 2019

~ Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 1 of 21
3:19-MJ-00578-MMS

3. Ihave been a Postal Inspector since August 2015 and I am currently assigned to the
Seattle Division of the United States Postal Inspection Service (USPIS), specifically to the
Anchorage Domicile, which is responsible for the investigation of controlled substance law
violations involving the United States Mail.

4, As part of my duties as a U.S. Postal Inspector, I investigate drug trafficking
organizations, including their smuggling routes and the techniques that they use for transporting
controlled substances such as marijuana, cocaine, methamphetamine, and heroin. My duties
include investigating drug trafficking organizations, interviewing witnesses, victims and suspects,
identifying people involved, developing probable cause for cases, handling and processing
various types of evidence, and assembling cases for prosecution. I have conducted and/or
participated in numerous investigations relating to the use, possession, manufacture, and
trafficking of controlled substances, and I have become familiar with devices, paraphernalia,
techniques, and practices used by people engaged in the use, possession, manufacture, and
trafficking of controlled substances. I have also conducted and/or participated in investigations
which have resulted in the seizure of marijuana, cocaine hydrochloride, opium, heroin,
methamphetamine, MDMA (ecstasy), prescription medications, firearms, cellular phones,
surveillance systems, cameras, memory cards, computers, documents, money, and precious
metals. I have also conducted numerous interviews of people involved in the use, possession,
manufacture, and trafficking of controlled substances which have added to my knowledge of the
illegal drug culture that exists in Alaska.

5. Through instruction and participation in such investigations, and through my conversations

with other law enforcement officers with whom I work, I know that:
Page 2 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 2 of 21
3:19-MJ-00578-MMS

a) The distribution of controlled substances is an activity that continues over months
and years. Persons involved in the trafficking of illegal controlled substances
typically will obtain and distribute controlled substances on a regular basis, much
as a distributor of a legal commodity would purchase stock for sale. Similarly, such
drug traffickers will maintain an “inventory” which will fluctuate in size depending
upon the demand for and the available supply of the product. I have learned that
drug traffickers keep records of their illegal activities not only during the period of
their drug trafficking violations but also for a period of time extending beyond the
time during which the trafficker actually possesses/controls illegal controlled
substances. The records are kept in order to maintain contact with criminal
associates for future transactions and so that the trafficker can have records of prior
transactions for which the trafficker might still be owed money or might owe
someone else money. I have also learned that drug traffickers often have records
of customers, as well as evidence of suppliers and co-conspirators, in one or more
cellular telephones, either in the aan lists, sent or received calls, or text
messages. These items are maintained in locations to which dealers of illegal
controlled substances have ready access, such as within their residences and the
surrounding curtilage; their vehicles; the residences of family members, friends and
associates; the places in which they conduct their drug distribution activities, such
as stash houses or safe houses; in business locations with which the trafficker is

associated; or in storage areas.

Page 3 of 26
NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 3 of 21
3:19-MJ-00578-MMS

b) In United States v. Terry, F.2d 272 (9th Cir. 1990), United States v. Angulo-Lopez,
791 F.2d 1394,1399 (9th Cir.1986), United States v. Hernandez-Escargega, 886
F. 2d 1560, 1567 (9th Cir. 1989) and in United States v. Fannin, 817 F. 2d 1379,
1381-1382 (9th Cir. 1987), the court held that in the case of drug traffickers,
evidence is likely to be found where dealers live and a search warrant may be
properly issued against a suspected drug dealer’s residence despite the lack of direct
evidence of criminal activity at the residence. The court also held, in United States
v. Cardoza, 769 F. 2d 625, 630 (9th Cir. 1985), that a search warrant may be
properly issued to search a drug trafficker’s storage locker despite lack of direct
evidence linking the storage locker to criminal activity.

c) Individuals involved in the use, possession, manufacture, and/or trafficking of
controlled substances commonly take measures to insulate/distances themselves
from their illicit activities, as well as the instruments used therein, to include
premises, vehicles, firearms, and telephones. These measures include the use of
real or fictitious nominees for transactions and activities which require the
presentation of identification, Examples of these measures include: the use of
premises rented, owned, or maintained by others (to include the use of others in
opening utility accounts); the use of cellular telephones held in another’s name; the
use of others to ship and/or receive money and/or controlled substances; the use of
others to purchase and/or store firearms, and the use of others to directly interact
with the drug customers during the transactions. These measures also include the

use of vehicles rented or owned by others, as well as the failure to transfer the title
Page 4 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 4 of 21
3:19-MJ-00578-MMS
to newly purchased vehicles from the previous owner to the trafficker or even a
nominee.

d) It is common for members of drug trafficking organizations to utilize fraudulent
identification, in order to purchase airline tickets, send wire transfers, rent
residences and storage facilities and subscribe for telephone/cellular telephone
service. I have learned through the experience of other law enforcement officers
that it is common for drug traffickers to keep fraudulent identification nearby and
easily accessible to facilitate their flight upon the discovery of their illegal activities
by law enforcement. All of these items are maintained in locations to which dealers
of illegal controlled substances have ready access, such as within their residences
and the surrounding curtilage; their vehicles; the residences of family members,
friends and associates; the places in which they conduct their drug distribution
activities; such as stash houses or safe houses; in business locations with which the
trafficker is associated; or in storage areas.

e) It is common for members of drug trafficking organizations to possess scanners,
security cameras and communications equipment (i.e. cellular telephones, fax
machines and computers with Internet access) to protect and conceal their operation
from law enforcement and other criminals and to monitor surveillance activities of
law enforcement. Computer equipment is also used by members of drug trafficking
organizations to store records related to drug trafficking and money laundering
activities. All of these items are maintained in locations to which dealers of illegal

controlled substances have ready access, such as within their residences and the
Page 5 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 5 of 21
3:19-MJ-00578-MMS
surrounding curtilage; their vehicles; the residences of family members, friends and
associates; the places in which they conduct their drug distribution activities; such
as stash houses or safe houses; in business locations with which the trafficker is
associated; or in storage areas.

f) It is common for members of drug trafficking organizations, in an attempt to
disguise their identities and illegal activities, to use pre-paid cellular telephones and
pre-paid long distance calling cards, I know that often times the only way to
connect a subject with a particular pre-paid cellular telephone or calling card is to
seize the phone or calling card from the trafficker or his residence. The
aforementioned items are maintained in locations to which dealers of illegal
controlled substances have ready access, such as within their residences and the
surrounding curtilage; their vehicles; the residences of family members, friends and
associates; the places in which they conduct their drug distribution activities; such
as stash houses or safe houses; in business locations with which the trafficker is

associated; or in storage areas.

g) Itis common for members of drug trafficking organizations to maintain
telephonic communications before, during and after drug transactions. Calls
and/or text — are often made between the drug source of supply and the
drug recipient, prior to departure of a drug courier and upon arrival of a drug
courier at the destination. Once at the destination, it is common for the courier to

contact the recipient, via the telephone. Records of such contacts, whether call

Page 6 of 26
NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 6 of 21
3:19-MJ-00578-MMS
logs or text messages, are frequently maintained in the cellular telephone's
memory, iCloud account, or Facebook account.

h) Itis common for individuals involved in drug trafficking to use multiple cellular
telephones to maintain contact with their associates. These individuals use
multiple cellular telephones because cellular telephones are mobile and can be
easily obtained with a different subscriber name, but could be linked to the same
iCloud account. A different subscriber name and/or telephone number is often
used by members of a drug trafficking organization to thwart law enforcement
detection of their illicit drug trafficking activities. These different telephone
numbers often have different subscriber names and/or are pre-paid cellular
telephones where the subscriber is difficult to determine. Due to the fact that
several different telephone numbers may be used, it is common for traffickers of
controlled substances to maintain the names and telephone numbers of associates
within the cellular telephone memory. These associate names and telephone
numbers may be stored in historical call logs, text messaging history or within the
contacts section of the cellular telephone and could be stored in the iCloud
account.

i) Itis common for members of drug trafficking organizations to take or cause to be
taken, photographs and/or videos of themselves and their co-conspirators and
associates. It is also common for members of drug trafficking organizations to
take or cause to be taken, photographs and/or videos of themselves and/or their

co-conspirators with controlled substances, large sums of money, guns and
Page 7 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 7 of 21
3:19-MJ-00578-MMS
expensive assets (i.e. jewelry, luxury cars). The aforementioned images are
frequently maintained on the iCloud account.

j) Certain cellular telephones have a feature which allow the subscriber or user of
the device remote access to “wipe” or delete all the information if the device no
longer in their possession whether it be because it is lost, stolen, or seized.

6. Further, through instruction, training, and participation in investigations, as well as
through consultation with other agents and law enforcement personnel, I have become familiar
with the manner in which narcotics traffickers conduct their illegal business and the methods
used to disguise their narcotics activities. From experience and training, I have also learned that
narcotics traffickers frequently use encrypted cellular telephone applications, cellular phone
services, and other technologies to communicate, conduct, and conceal their illegal activities
from law enforcement.

7. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show simply that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

8. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that violations of 21 U.S.C. § 846 and § 841, the Distribution of
Controlled Substances, the Possession of Controlled Substances with Intent to Distribute, as well
as the conspiracy to commit those violations, and 18 U.S.C. § 1956 and § 1957, Money
Laundering, and conspiracies to do the same and aiding and abetting the same have been

ommitted and that the items described in Attachment A are evidence, fruits, instrumentalities,
Page 8 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 8 of 21
3:19-MJ-00578-MMS
and proceeds of those violations are located at the location described in the accompanying search
warrant, There is also probable cause to search the information described in Attachment A for
evidence, instrumentalities, contraband or fruits of these crimes further described in Attachment

B.
PROBABLE CAUSE

9. On November 4, 2019, USPIS in Anchorage, AK executed federal search warrant 03;19-
MJ-00518-MMS on Priority Mail Express parcel EL462158058US (herein referred to as the
Subject Parcel) addressed to “Todd Brown, 216 Skwentna DR., Anchorage, AK 99504” from
“D, Rheinschild, 4326 W. 142 ST #10, Hawthorne, CA 90250.” Inside the parcel was
approximately 3,816.62 gross grams of a white crystalline substance which field tested positive
for methamphetamine. Based on my training and experience, this amount of methamphetamine
is indicative of a distribution quantity based off of a single dosage unit typically ranging from
50-100 milligrams or more, depending on how it is ingested.

10. Further investigation revealed that the Subject Parcel was linked to a prior investigation
that the Anchorage Airport Interdiction Team was involved with in July of 2019, in which Peter
Michael BURNO, an Alaska resident, was obtaining controlled substances at the pound or higher
level from California. BURNO obtained these controlled substances in multiple ways, including
using parcel shipping services to have them sent to Alaska and by traveling to California to
obtain controlled substances in person. Law enforcement in California seized a parcel containing

approximately three pounds of controlled substances which BURNO was suspected of shipping.

Page 9 of 26
NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 9 of 21
3:19-MJ-00578-MMS

11. On November 4, 2019, I determined through the research of postal databases that phone
number 907-202-0091 requested SMS text message updates to track the Subject Parcel. I
conducted further research on this phone number and determined the phone number is registered
to BURNO.

12. On November 5, 2019, federal beeper order 03:19-MJ-00522-MMS was signed,
authorizing the installation and monitoring of an electronic alerting device and electronic
tracking device in the Subject Parcel and recovery of these devices by entry to the premises
where the Subject Parcel is opened.

13. On November 5, 2019, a controlled delivery was conducted of the Subject Parcel at the
recipient’s address in which the seized narcotics were removed and a representative sample of
the methamphetamine was placed inside of the Subject Parcel.

14. On November 5, 2019, at approximately 2:25 PM, the Subject Parcel was delivered to the
recipient address of 216 Skwentna Dr, Anchorage, AK 99504 by an agent acting in an
undercover capacity. Two males in a vehicle were waiting at the address and immediately took
possession of the Subject Parcel. Law enforcement then followed these individuals to an address
in Wasilla, AK, at which time law enforcement received a signal from the electronic monitoring
device installed in the Subject Parcel indicating the Subject Parcel had been opened inside of the
residence. Law enforcement executed the federal beeper order and subsequently applied for and
was granted a search warrant for the address and the vehicle that transported the Subject Parcel
to this residence. Several suspects were taken into custody at this location for further

questioning. The Subject Parcel was discovered open on the kitchen floor of the residence. In

Page 10 of 26
NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 10 of 21
3:19-MJ-00578-MMS
Addition, a scale was found on the kitchen counter within several feet of the Subject Parcel and
multiple firearms were recovered during a search of the residence.

15. On November 5, 2019, law enforcement reviewed text messages and communications
between BURNO and other individuals involved in the investigation, which indicated the
individual who accepted the Subject Parcel was retrieving the Subject Parcel for BURNO
because he was in California making inquiries about the Subject Parcel since it was not delivered
on time.

16. On November 6, 2019, BURNO traveled from Los Angeles, CA to Anchorage, AK. He
was taken into custody by law enforcement upon his arrival at the Ted Stevens International
Airport.

17. During a post-arrest interview, BURNO stated he recently moved into 216 Skwentna Dr.,
Anchorage, AK 99504. BURNO was also found to have a key to the front door to this residence
in his possession at the time of his arrest. In addition, BURNO was in possession of a gold in
color iPhone assigned call number 907-202-0091 which requested SMS text message tracking
updates for the Subject Parcel and BURNO was wearing an Apple Watch.

18. On November 6, 2019, an Apple iPad was seized during the execution of a search
warrant which was obtained for a blue in color Samsonite carry-on sized roller-bag which
BURNO had in his possession at the time of his arrest at the Ted Stevens International Airport
on November 6, 2019. The Apple iPad was found inside the roller-bag.

19. On November 6, 2019, a search warrant was obtained and executed by law enforcement

on BURNO’s residence of 216 Skwentna Dr., Anchorage, AK 99504.

Page 11 of 26
NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 11 of 21
3:19-MJ-00578-MMS

20. As a result of the search warrant served on BURNO’s residence, law enforcement found
a laminated identification card for BURNO, two scales with white powdery residue, and an
empty USPS Priority Mail Express parcel. The empty USPS parcel still had the USPS Priority
Mail Express shipping label affixed to it. On the label was the same return address and name
that was listed on the Subject Parcel and both parcels had an identical phone number listed on the
label. The parcel found at 216 Skwentna Dr. was also similar in weight and had noticeably
similar handwriting as the Subject Parcel. The parcel was mailed on October 21, 2019 from
Inglewood, CA and addressed to 2841 Leawood Dr., Anchorage AK 99502. BURNO stated in
his interview with law enforcement that he used to live at this address. Law enforcement also
determined BURNO’s vehicle is registered to 2841 Leawood Dr., Anchorage AK 99502.

21. During a follow-up interview with BURNO, he stated he began trafficking narcotics in
April of 2019 when he was introduced to a source of supply in Los Angeles, CA. In addition, he
stated he knew he was going to be arrested upon his arrival in Anchorage and that he “wiped” his
Apple devices prior to his arrival in order to delete any incriminating evidence stored on the
devices. In addition, BURNO provided the name of his iCloud account as
peter_burno@icloud.com and reported that the information on his phone pertaining to his drug
trafficking activities should be stored on this iCloud account.

22. Based on my training and experience as a Postal Inspector, and involvement in this
investigation, your affiant knows that drug traffickers commonly use cellphones and/or other
electronic communication devices to communicate and facilitate the distribution of controlled
substances. These devices are their primary means of communication. Electronic devices used

by drug traffickers and associates frequently contain evidence regarding the dates and times of
Page 12 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 12 of 21
3:19-MJ-00578-MMS
criminal associates’ visits, purchasing narcotics, and contacts. Electronic devices often contain
evidence of the sale of illegal substances, their location of the sale and other evidence pertinent
to this investigation.
23. Based on the information provided herein, I submit there is probable cause to search the

SUBJECT ACCOUNT.
INFORMATION REGARDING APPLE ID AND iCLOUD

24. Apple is a United States company that produces the iPhone, iPad, and iPod Touch, all of
which use the i0S operating system, and desktop and laptop computers based on the Mac OS
operating system.

25. Apple provides a variety of services that can be accessed from Apple devices or, in some
cases, other devices via web browsers or mobile and desktop applications (“apps”). As described
in further detail below, the services include email, instant messaging, and file storage:

a) Apple provides email service to its users through email addresses at the domain names

mac.com, me.com, and icloud.com.

b) iMessage and FaceTime allow users of Apple devices to communicate in real-time.
iMessage enables users of Apple devices to exchange instant messages (“iMessages”)
containing text, photos, videos, locations, and contacts, while FaceTime enables those
users to conduct video calls.

c) iCloud is a file hosting, storage, and sharing service provided by Apple. iCloud can be
utilized through numerous iCloud-connected services, and can also be used to store iOS

device backups and data associated with third-party apps.
Page 13 of 26

NOV 27 2019

€ 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 13 of 21
3:19-MJ-00578-MMS

d) iCloud-connected services allow users to create, store, access, share, and synchronize

data on Apple devices or via icloud.com on any Internet-connected device. For example,
iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple
devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to
store and manage images and videos taken from Apple devices, and iCloud Photo
Sharing allows the user to share those images and videos with other Apple subscribers.
iCloud Drive can be used to store presentations, spreadsheets, and other documents.
iCloud Tabs enables iCloud to be used to synchronize webpages opened in the Safari web
browsers on all of the user’s Apple devices. iWorks Apps, a suite of productivity apps
(Pages, Numbers, and Keynote), enables iCloud to be used to create, store, and share
documents, spreadsheets, and presentations. iCloud Keychain enables a user to keep
website username and passwords, credit card information, and Wi-Fi network
information synchronized across multiple Apple devices.

Find My iPhone allows owners of Apple devices to remotely identify and track the
location of, display a message on, and wipe the contents of those devices.

Location Services allows apps and websites to use information from cellular, Wi-Fi,
Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s

approximate location.

g) App Store and iTunes Store are used to purchase and download digital content. iOS apps

can be purchased and downloaded through App Store on iOS devices, or through iTunes
Store on desktop and laptop computers running either Microsoft Windows or Mac OS.

Additional digital content, including music, movies, and television shows, can be
Page 14 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 14 of 21
3:19-MJ-00578-MMS
purchased through iTunes Store on iOS devices and on desktop and laptop computers
running either Microsoft Windows or Mac OS.

36. Apple services are accessed through the use of an “Apple ID,” an account created during
the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID can be
linked to multiple Apple services and devices, serving as a central authentication and syncing
mechanism,

37. An Apple ID takes the form of the full email address submitted by the user to create the
account; it can later be changed. Users can submit an Apple-provided email address (often
ending in @icloud.com, @me.com, or @mac.com) or an email address associated with a third-
party email provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to access
most Apple services (including iCloud, iMessage, and FaceTime) only after the user accesses
and responds to a “verification email” sent by Apple to that “primary” email address. Additional
email addresses (“alternate,” “rescue,” and “notification” email addresses) can also be associated
with an Apple ID by the user.

38. Apple captures information associated with the creation and use of an Apple ID. During
the creation of an Apple ID, the user must provide basic personal information including the
user’s full name, physical address, and telephone numbers. The user may also provide means of
payment for products offered by Apple. The subscriber information and password associated
with an Apple ID can be changed by the user through the “My Apple ID” and “iForgot” pages on
Apple’s website. In addition, Apple captures the date on which the account was created, the
length of service, records of log-in times and durations, the types of service utilized, the status

—-of the account (including whether the account is inactive or closed), the methods used to
Page 15 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 15 of 21
3:19-MJ-00578-MMS
connect to and utilize the account, the Internet Protocol address (“IP address”) used to register
and access the account, and other log files that reflect usage of the account.

39. Additional information is captured by Apple in connection with the use of an Apple ID to
access certain services. For example, Apple maintains connection logs with IP addresses that
reflect a user’s sign-on activity for Apple services such as iTunes Store and App Store, iCloud,
Game Center, and the My Apple ID and iForgot pages on Apple’s website. Apple also maintains
records reflecting a user’s app purchases from App Store and iTunes Store, “call invitation logs”
for FaceTime calls, and “mail logs” for activity over an Apple-provided email account. Records
relating to the use of the Find My iPhone service, including connection logs and requests to
remotely lock or erase a device, are also maintained by Apple.

40. Apple also maintains information about the devices associated with an Apple ID. When
a user activates or upgrades an iOS device, Apple captures and retains the user’s IP address and
identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the serial number
of the device’s SIM card. Similarly, the telephone number of a user’s iPhone is linked to an
Apple ID when the user signs in to FaceTime or iMessage. Apple also may maintain records of
other device identifiers, including the Media Access Control address (“MAC address”), the
unique device identifier (“UDID”), and the serial number. In addition, information about a
user’s computer is captured when iTunes is used on that computer to play content associated
with an Apple ID, and information about a user’s web browser may be captured when used to
access services through icloud.com and apple.com. Apple also retains records related to
communications between users and Apple customer service, including communications

regarding a particular Apple device or service, and the repair history for a device.
Page 16 of 26

NOV 27 2019

@ 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 16 of 21
3:19-MJ-00578-MMS

41. Apple provides users with five gigabytes of free electronic space on iCloud, and users
can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services, including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents, spreadsheets, presentations, and other files (i Works and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain).
iCloud can also be used to store iOS device backups, which can contain a user’s photos and
videos, iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service
(“MMS”) messages, voicemail messages, call history, contacts, calendar events, reminders,
notes, app data and settings, and other data. Records and data associated with third-party apps
may also be stored on iCloud; for example, the iOS app for WhatsApp, an instant messaging
service, can be configured to regularly back up a user’s instant messages on iCloud. Some of
this data is stored on Apple’s servers in an encrypted form but can nonetheless be decrypted by
Apple.

42. In my training and experience, evidence of who was using an Apple ID and from where,
and evidence related to criminal activity of the kind described above, may be found in the files
and records described above. This evidence may establish the “who, what, why, when, where,
and how” of methamphetamine trafficking, thus enabling the United States to establish and prove
each element or, alternatively, to exclude the innocent from further suspicion.

43. For example, the stored communications and files connected to an Apple ID may provide
direct evidence of the offenses under investigation. Based on my training and experience, instant

messages, emails, voicemails, photos, videos, and documents are often created and used in
Page 17 of 26

NOV 27 2019
Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 17 of 21
3:19-MJ-00578-MMS
furtherance of narcotics and firearms trafficking, including to communicate and facilitate the sale
of narcotics.

44. In addition, the user’s account activity, logs, stored electronic communications, and other
data retained by Apple.can indicate who has used or controlled the account. This “user
attribution” evidence is analogous to the search for “indicia of occupancy” while executing a
search warrant at a residence. For example, subscriber information, email and messaging logs,
documents, and photos and videos (and the data associated with the foregoing, such as geo-
location, date and time) may be evidence of who used or controlled the account at a relevant
time. As an example, because every device has unique hardware and software identifiers, and
because every device that connects to the Internet must use an IP address, IP address and device
identifier information can help to identify which computers or other devices were used to access
the account. Such information also allows investigators to understand the geographic and
chronological context of access, use, and events relating to the crime under investigation.

45, Account activity may also provide relevant insight into the account owner’s state of mind
as it relates to the offenses under investigation. For example, information on the account may
indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan to
commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to
conceal evidence from law enforcement),

46. Other information connected to an Apple ID may lead to the discovery of additional
evidence. For example, the identification of apps downloaded from App Store and iTunes Store
may reveal services used in furtherance of the crimes under investigation or services used to

communicate with co-conspirators. For instance, based on my experience investigating narcotics
Page 18 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 18 of 21
3:19-MJ-00578-MMS
traffickers, I know that traffickers frequently communicate using the following applications, but
not limited to, WhatsApp, Instagram, Telegram, Facebook Messenger, etc. In addition, emails,
instant messages, banking applications, Internet activity, documents, and contact and calendar
information can lead to the identification of co-conspirators and instrumentalities of the crimes
under investigation.

47. Therefore, Apple’s servers are likely to contain stored electronic communications and
information concerning subscribers and their use of Apple’s services, In my training and
experience, such information may constitute evidence of the crimes under investigation including
information that can be used to identify the account’s user or users.

48. Based on the above examples, I therefore submit that information stored on Apple’s
servers will show evidence of the crimes of conspiracy to distribute controlled and/or money
laundering. More specifically, and as previously stated, there is probable cause to support that
the user information, IP addresses, photographs, text messages, and apps downloaded will show
evidence that BURNO distributed controlled substances and/or participated in San laundering

activities.
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

49, I anticipate executing this warrant under the Electronic Communications Privacy Act, in
particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant to
require Apple to disclose to the government copies of the records and other information
(including the content of communications and stored data) particularly described in Section I of

Attachment B. Upon receipt of the information described in Section I of Attachment B,
Page 19 of 26

NOV 27 2019

G 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 19 of 21
3:19-MJ-00578-MMS
government-authorized persons will review that information to locate the items described in

Section II of Attachment B.

AUTHORIZATION REQUEST

50. Based on the foregoing, I request that the Court issue the proposed search warrant, pursuant
to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

51. I further request that the Court direct Apple to disclose to the government any information
described in Section I of Attachment B that is within its possession, custody, or control within
seven (7) days, Because the warrant will be served on Apple, who will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the requested

warrant at any time in the day or night.
CONCLUSION

52. Based upon the foregoing, your affiant submits this affidavit as probable cause to believe
Peter BURNO is in violation of 21 U.S.C. § 846 and § 841, the Distribution of Controlled
Substances, the Possession of Controlled Substances with Intent to Distribute, as well as the
conspiracy to commit those violations, and 18 U.S.C. § 1956 and § 1957, Money Laundering,
and conspiracies to do the same and aiding and abetting the same have been committed, and is
requesting a search warrant be granted authorizing the examination of the iCloud account
peter_burno@icloud.com.

53. This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(), (b)(1)(A) &

Page 20 of 26

NOV 27 2019

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 20 of 21
3:19-MJ-00578-MMS
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(@).
54. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

Respectfully submitted,

Jared Lonborg,U.S. Postal ector
United States Postal Inspéction Service
Subscribed and sworn to before me this “ P-L day of November, 2019.

wor,

UNITED STATES MAGISTRATE JUDGE

 

Page 21 of 26

Case 3:19-mj-00578-MMS Document 1-1 Filed 11/27/19 Page 21 of 21
